DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 12/21/2020, 02/26/2021, 08/11/2021 and 01/10/2022 are being considered in the examination of this application. 
Election/Restrictions
3.	Applicant's election with traverse of Invention II in the reply filed on 11/02/2021 is acknowledged.  The traversal is on the ground(s) that “claim 11 recites a panel with a truss connecting a first and second skin, and claim 1 recites a method of manufacturing a panel including a truss structure connecting a first and second skin. Also, claims 4 and 13 each recite an array of core structures, claims 5 and 1 each recite a wall between the first and second skins forming an internal passage, and claims 8 and 17 each recite third skin and a second truss structure connecting the second skin truss structure connecting the second skin to the third skin As a result of this extensively overlapping subject matter, any search or examination relevant to the apparatus claims will be highly relevant to the method claims, and vice versa. Therefore it would be more efficient to search and examine both sets of claims in one application than to examine independently in two applications”.  This is not found persuasive because claim 1 requires a method which specifically requires the spacecraft panel to be additively manufactured. By contrast, product claim 11, as noted by the examiner in the restriction requirement mailed on 09/03/2021, corresponding to invention I, contains a product-by-process limitation being “additively manufactured”. Per guidelines set forth in MPEP 2113, the panel in this case is not limited to the recited mode of manufacturing but rather the panel can be manufactured using various types of manufacturing techniques so long as the panel is a single unit. As it is currently recited in claims 1-6, the . 
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I.
Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “localized shielding configured for one (a) impact shielding or (b) radiation shielding” in claim 12 as well as  the “plurality of… panels” in claim 20  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “418” has been used to designate both the outer surface in FIGS. 13-16 and the truss structure in FIG. 12.  

Specification
6.	The disclosure is objected to because of the following informalities: 
a.	page 11, ln. 20; the term “truss members 224 “should be rewritten as --truss members 324--;
b.	page 11, ln. 23: the term “FIG. 4” should be rewritten as --FIG. 7--;
c.	page 12, ln. 5: the term “FIG. 3” should be rewritten as --FIG. 6--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
8.	The term “localized shielding” in claim 12 is a relative term which renders the claim indefinite. The term “localized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 11, 13, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by anticipated by Sypeck (US 20130000247 A1).
11.	Regarding Claim 11, Sypeck discloses a spacecraft panel (Abstract, paras. [0004], [0024]; spacecraft panel as seen in FIGS. 2-3) comprising:
	a first skin (a first skin such as a lower facing skin seen in FIG. 2),
(a second skin such an upper facing skin) spaced apart from the first skin (spaced apart skins as seen in FIG. 2), and 
	a first truss structure (para. [0024]; a first structure including an array of core structures, each core having walls with a plurality of trusses that extends between the skins as seen in FIG. 2) connecting the first skin to the second skin (FIG. 2), wherein the first skin, second skin and first truss structure from a single additively manufactured unit (the product by process limitation of “additively manufactured” is not required, however, paras. [0005], [0006] and [0008] discloses joining the skins to the first truss structure forms a single unit as seen in FIG. 2).
12.	Regarding Claim 13, Sypeck discloses the panel of claim 11, wherein the first truss structure includes an array of core structures (array of core structures as seen in FIGS. 1B-2).
13.	Regarding Claim 15, Sypeck disclose the panel of claim 11, further comprising:
	one or more walls between the first and the second skin forming an internal passage embedded between the first and second skins (paras. [0007]-[0008], [0020]-[0021], [0024]; discloses the vented core structures achieved by openings in each truss making up the walls for the array of core structures allowing for air to flow freely thereby achieving at least one internal passage embedded between the skins as seen in FIGS. 1A-3, another internal passage formed in between each core structure as well as another internal passage formed via each core due to the walls making up each core all of which are embedded between the first and second skins).
14.	Regarding Claim 18, Sypeck discloses the panel of claim 11, wherein the first skin includes an additively manufactured thickened portions (the product by process limitation of “additively manufactured” is not required, however, see FIG. 3 for the skins thickness along the length of the skins as well as any skin by definition being of some thickness and therefore having thickened portions).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sypeck (US 20130000247 A1), in view of Toufine (EP 3034208 A1), see attached translation for references made to the text.
17.	Regarding Claim 12, Sypeck discloses the panel of claim 11, further comprising panel stiffness and strength configured for maximum structural efficiency to support loads (paras. [0003], [0026]-[0029] and FIGS. 6-8).
	Sypeck is silent regarding localized shielding.
	Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) comprising localized shielding configured for impact shielding (para. [0011], para. [0022], [0023], [0036], ln. 302-308, ln. 322-333, para. [0037], ln. 340-341; densified zone 180 and insert 21 serving as densified zones that are capable of providing impact shielding as seen in FIG. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sypeck to use the arrangement of Toufine, as a known 
18.	Regarding Claim 14, Sypeck discloses the panel of claim 13. 
	Sypeck is silent regarding a variable density of the core structures about various portions of the panel.
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) wherein a density of the core structures varies from a first portion of the panel to a second portion of the panel (para. [0036], ln. 322-333; densified zone 180 with variable density being one portion and another portion comprising of elements 18 of the core structure having a different density). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sypeck to use the arrangement of Toufine, as a known spacecraft panel with core structures of variable density arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.
19.	Regarding Claim 16, Sypeck discloses the panel of claim 11, further comprising:
	one or more walls between the first and the second skin forming an internal passage embedded between the first and second skins (paras. [0007]-[0008], [0020]-[0021], [0024]; discloses the vented core structures achieved by openings in each truss making up the walls for the array of core structures allowing for air to flow freely thereby achieving at least one internal passage embedded between the skins as seen in FIGS. 1A-3, another internal passage formed in between each core structure as well as another internal passage formed via each core due to the walls making up each core all of which are embedded between the first and second skins).
	Sypeck is silent regarding a passage through the first and second skins. 
Toufine discloses a spacecraft panel (paras. [0002], [0004] and [0042]) comprising one or more walls between the first skin and the second skin forming a passage through the first and second skins (one or more walls achieved by a cut through panel the panel, specifically through the upper skin, lower skin 15 and densified zone 180 for creating a bore (i.e. passageway) for accommodating insert 21 for evidence see para. [0036] for a disclosure regarding the cutout to panel 8 for accommodating an insert having a shank 6, and collars 7 which rest upon the skins once installed, indicating that the bore must be a through a cut and similarly being applied to panel 10 as see, in FIGS. 3-5 and 7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sypeck to use the arrangement of Toufine, as a known through passage on a spacecraft panel arrangement for the purpose of optimizing the structural properties of a spacecraft panel as well as improving load distribution about the panel.

20.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sypeck (US 20130000247 A1), in view of Beyerle et al. (US 20190337220 A1), hereinafter “Beyerle”. 
21.	Regarding Claim 17, Sypeck discloses the panel of claim 11.
	Sypeck is silent regarding a third skin and a second truss structure. 
	Beyerle discloses a spacecraft panel (Beyerle Abstract, paras. [0002] and [0082]; spacecraft panel 700 as seen in FIG. 7) comprising:
a third skin (third skin 720), and
	a second truss structure (714) connecting the second skin (715) to the third skin (720). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sypeck to use the arrangement of Beyerle, as a known arrangement of a plurality of skins and embedded truss structures for the purpose of optimizing the strength properties of a spacecraft panel as well as providing electromagnetic shielding capabilities to the spacecraft (Beyerle para. [0002]). 
22.	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sypeck (US 20130000247 A1), in view of Tanase et al. (US 20040074206 A1), hereinafter “Tanase”.
23.	Regarding Claim 19, Sypeck discloses the panel of claim 11.
	Sypeck is silent regarding a closeout wall between the first and the second skin along an edge portion of the panel.
	Tanase discloses a hallow panel (Tanase Abstract and FIG. 1; panel 10) comprising: 
	an additively manufactured (the product by process limitation of “additively manufactured is not required) closeout wall between the first skin and the second skin along an edge portion of the panel (para. [0042]; closeout walls 10A between skins 11 as seen in FIG. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Sypeck to use the arrangement of Tanase, as a known panel closeout wall arrangement for the purpose of providing shape retention capabilities to a spacecraft panel (Tanase para. [0042]).

24.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al. (US 201603400061 A1), hereinafter “Bose”, in view of Sypeck (US 20130000247 A1),
25.	Regarding Claim 20, Bose discloses a spacecraft (Abstract and para. [0033]; spacecraft 100 as seen in FIG. 1), comprising:
	a body (101) including a plurality of additively manufactured panels (the product by process limitation of “additively manufactured” is not required, however, see panels 104/105/104/106/107/109 as illustrated in FIGS. 1-2); and
	wherein each panel is a single unit (FIG. 2 illustrates single units in each of the panels).
	Bose is silent regarding skins and truss structures for each of the panels.  
(Abstract, paras. [0004], [0024]; spacecraft panel as seen in FIGS. 2-3) wherein each additively manufactured panel includes:
	a first skin (a first skin such as a lower facing skin seen in FIG. 2),
	a second skin (a second skin such an upper facing skin) spaced apart from the first skin (spaced apart skins as seen in FIG. 2), and 
	a first truss structure (para. [0024]; a first structure including an array of core structures, each core having walls with a plurality of trusses that extends between the skins as seen in FIG. 2) connecting the first skin to the second skin (FIG. 2), wherein the first skin, second skin and first truss structure from a single additively manufactured unit (the product by process limitation of “additively manufactured” is not required, however, paras. [0005], [0006] and [0008] discloses joining the skins to the first truss structure forms a single unit as seen in FIG. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bose to use the arrangement of Sypeck, as a known spacecraft panel arrangement for the purpose of providing maximum structural efficiency to a spacecraft (Sypeck paras. [0003]-[0004]).









Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Holemans (US 20150298423 A1), Noble (US 20150004371 A1), Kim et al. (US 
20170284094 A1), Wadley et al. (US 20110283873 A1), Gembol (US 20090193749 A1), Yeh et al. (US 20190202163 A1), Yang et al. (US 20150017383 A1), Hull et al. (US 20180281339), Tashiro (US 6207256 B1), Garzia-Ochoa (US 5958551 A), Hardigg (US 4757665 A), Ervin et al. (Us 7424967 B2), Wadley et al. (US 9745736 B2), Ko (US 4292375 A), Cole et al. (US 3376684 A), Chen et al. (CN 106694884 A) and Wu et al. (CN 109317677 A) disclose panels with skins and truss structures forming single units.

Conclusion
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642